Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

                   DISTRICT OF COLUMBIA COURT OF APPEALS

No. 16-BG-315                                                                7/28/16
IN RE: CHARLES S. RAND,
                       Respondent.
Bar Registration No. 396942                       DDN: 10-16

BEFORE:       Glickman, Associate Judge, and Nebeker and Farrell, Senior Judges.

                                       ORDER
                                 (FILED - July 28, 2016)

       On consideration of the certified orders of the Court of Appeals of Maryland
indefinitely suspending respondent from the practice of law in that jurisdiction, see
Attorney Grievance Com’n of Maryland v. Rand, 131 A.3d 387 (Md. 2016); Attorney
Grievance Com’n of Maryland v. Rand, 128 A.3d 107 (Md. 2015), this court’s April
19, 2016, order directing respondent to show cause why the functionally-equivalent
discipline of an indefinite suspension should not be imposed with reinstatement
subject to a showing of fitness and with the right to seek reinstatement after five years
or reinstatement by the state of Maryland, the statement of Disciplinary Counsel
regarding reciprocal discipline, and it appearing that respondent failed to file a
response to the court’s show cause order or an affidavit as required by D.C. Bar R. XI,
§14 (g), it is

       ORDERED that Charles S. Rand is hereby indefinitely suspended with
reinstatement conditioned on a showing of fitness. Respondent may file for
reinstatement after five years or after he is reinstated to practice law in the state of
Maryland, whichever occurs first. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In
re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not participate).
It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s period
of suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14 (g).

                                     PER CURIAM